Citation Nr: 0310113	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Grave's disease.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for dyspepsia.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in June 2002, and a 
substantive appeal was received in July 2002. 


REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.

The Board also notes that the record does not clearly show 
that the veteran has been advised of the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action to 
furnish the veteran with all required notice of VCAA should 
be accomplished by the RO.

Additionally, after reviewing the evidence of record with 
regard to the Graves disease and dyspepsia issues, the Board 
believes that additional examinations are necessary.  The 
Board notes that the April 2002 VA examination did not 
clearly address the possible secondary relationship between 
these two disorders and the chemotherapy and radiation 
therapy which were accomplished in connection with the 
veteran's service-connected non-Hodgkin's lymphoma.  
Likewise, the March 2002 VA psychiatric examiner reported 
that he was not entering a diagnosis of depression because 
the veteran's symptoms were due to the direct physiological 
effects of a general medical condition.  The examiner also 
indicated that the criteria for a diagnosis of PTSD had not 
been met.  The examiner did, however, diagnose an adjustment 
disorder with depressed mood.  In view of the examiner's 
comments regarding a relationship to the veteran's general 
medical condition, clarification as to whether the veteran 
does suffer from a chronic psychiatric disability related to 
his service-connected non-Hodgkin's lymphoma is necessary. 

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should be scheduled for 
special VA 
examinations to determine the nature and 
etiology of his claimed service 
connection disabilities of Grave's 
disease, dyspepsia and psychiatric 
disability.  The claims folder must be 
furnished to the examiners for review in 
connection with the examinations.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  After reviewing the 
record and examining the veteran, the 
appropriate examiner should respond to 
the following:

a)  Does the veteran have Graves's 
disease?  If so, is it at least as likely 
as not (a 50% or higher degree of 
probability) that the Graves disease was 
caused by or aggravated by the veteran's 
service-connected non-Hodgkin's lymphoma 
or chemotherapy and/or radiation used to 
treat the lymphoma?

b)  Does the veteran suffer from chronic 
disability manifested by dyspepsia?  If 
so, is it at least as likely as not (a 
50% or higher degree of probability) that 
such disability manifested by dyspepsia 
was caused by or aggravated by the 
veteran's service-connected non-Hodgkin's 
lymphoma or chemotherapy and/or radiation 
used to treat the lymphoma?

c)  Does the veteran suffer from a 
chronic psychiatric disability?  If so, 
is it at least as likely as not (a 50% or 
higher degree of probability) that such 
chronic psychiatric disability was caused 
by or aggravated by the veteran's 
service-connected non-Hodgkin's lymphoma?

A detailed rationale for all opinions 
offers should be furnished by the 
examiners.

3.  After completion of the above, the RO 
should review the expanded record and 
review the issues on appeal.  The veteran 
should be furnished an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




